Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 1, 2, 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tang et al “Incorporation of Graphene in Nanostructured TiO2 films via Molecular Grafting for Dye-Sensitized Solar Cell Application” (Hereinafter Tang) in view of Zhang et al “Graphene/TiO2 nanocomposites: synthesis, characterization and application in hydrogen evolution from water photocatalytic splitting” (hereinafter Zhang – previously provided during p) and Liang et al “Highly Concentrated Graphene Solutions via Polymer Enhanced Solvent Exfoliation and Iterative Solvent Exchange” (hereinafter Liang).

Regarding Claim 1, Tang discloses a dye sensitized solar cell comprising a counter electrode formed of a carbon-titania nanocomposite (Abstract teaching the claimed “a dye sensitized solar cell, comprising: a counter-electrode comprising carbon-titania nanocomposite thin films”). The carbon element is solvent-exfoliated graphene in the carbon based solution (Abstract teaching the claimed “wherein the carbon-based ink comprises a concentrated solvent-exfoliated graphene (SEG) ink”). 

The films are made by forming a carbon-based suspension then reacting with a titania solution (Page 3483 Col 2 teaching the claimed “that are made by: forming a carbon-based ink; forming a titania  solution containing titanium dioxide”). The material is then deposited on a substrate and forms the electrode (Page 3484 Col 1-2). The claims are directed to a product, therefore, the recitation of product-by-process limitations are given limited patentable weight only as they pertain to the resulting structure. Tang discloses a carbon-titania nanocomposite formed by mixing solutions and depositing said solution on a substrate to form the resulting electrode. As such, it is the Office’s position the structural implications of the claimed “blade-coating a mechanical mixture of the concentrated SEG based ink and the titania solution onto a substrate; and annealing the blade-coated substrate at a first temperature for a first period of time to obtain the SEG-TiO2 nanocomposite thin films” are met. Examiner notes, annealing a substrate at a “first temperature” for a “first period of time” are so broad as to constitute no structural change to the resulting electrode layer. See MPEP 2113. If it is Applicant’s position that the generic method steps recited in Claim 1 constitute a structurally distinct electrode layer, Applicant must provide evidence that the claimed process steps would show distinct results. Applicant is advised to amend the claim such that the structure of the DSSC is clearly and distinctly set forth.

Modified Tang fails to discloses non-covalent bonding as a resulting feature of the composite structure. 

However, Zhang discloses a method of forming carbon/titania nanocomposites wherein graphene sheets are added to a titania solution in a mechanical mixture and annealed so as to form the resulting nanocomposite (Scheme 1).  Additionally, Liang discloses a process of obtaining graphene sheets which are formed via solvent exfoliated in the presence of a polymer stabilizer (Abstract). Liang finds that graphene sheets made in this method show outstanding processability and electrical properties (Abstract). Furthermore, Liang discloses a known and conventional method of producing graphene sheets. 

In view of Zhang and Liang’s disclosure, a skilled artisan would readily appreciate any known and conventional method, including those set forth by Zhang and Liang, may be used to obtain graphene-titania nanocomposite structure for Tang’s solar cell as the claimed subject matter simply uses simple substitution of one known method for another to obtain predictable results.  See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007). Additionally, in view of Liang’s teachings, a skilled artisan would expect outstanding processability and electrical properties when obtaining graphene sheets via Liang’s exfoliation method when incorporating such graphene sheets into Tang’s nanocomposite. 

Modified Tang’s process of obtaining the graphene sheets includes the following steps: providing a solution of natural graphite in solvent and ethyl-cellulose, sonicating said solution for a period of time, centrifuging said solution for a period of time to form a supernatant, and may further include introducing terpineol into the solution (Liang Abstract) and then mechanically mixing then annealing to arrive at the nanocomposite (Zhang Scheme 1). 

It is the Office’s position that the resulting structure of modified Tang, being formed by a method which incorporates all method limitations which may impart structure on the instant nanocomposite, is the same as the instant nanocomposite, teaching the resulting structure, i.e. “the SEG-TiO2 nanocomposite film comprises a homogeneous structure with a porous network of SEG nanoplatelets decorated with TiO2 particles, wherein the SEG nanoplatelets and the TiO2 -particles are non-covalently bonded to each other in the SEG-TiO2 nanocomposite thin film”. See MPEP 2113. Since the examiner does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).

Modified Tang fails to expressly disclose the claimed content of SEG in the nanocomposite. 

However, Zhang discloses a carbon-titania nanocomposite wherein the content of the carbon in the resulting nanocomposite to be a result effective variable. No less than the light absorbance spectra (Zhang Fig. 6), H2 evolution reaction time (Zhang Fig. 7), XPS spectra (Zhang Fig. 5), Raman shift (Zhang Fig. 2) and BET surface area (Zhang Table 1) are altered by the SEG content in the resulting nanocomposite. As such, a skilled artisan would appreciate that the SEG content should be optimized for desired properties of the resulting nanocomposite in view of at least the parameters set forth by modified Zhang, requiring no more than routine optimization through experimentation to arrive at the claimed range, thereby rendering obvious the claimed “wherein the SEG-TiO2 nanocomposite thin film comprises 0.25-2.15 weight % of the SEG”. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding Claim 2, Tang discloses the resulting structure of a carbon-titania nanocomposite counter electrode in a DSSC. Although Claim 2 is presented as a method step, the claims are directed to a product and as such, the product by process limitations are given limited patentable weight only as they pertain to the resulting structure of the product. Here, the duration of annealing and temperature thereof would not, in the Office’s position in view of the instant disclosure, provide distinct structure from a drying process. As such, because Tang discloses the resulting structure, it necessarily teaches the structural implications of the claimed “wherein the first temperature is about 350-450° C., and the first period of time is about 20-45 minutes”. If it is Applicant’s position that the method steps recited in Claim 2 constitute a structurally distinct electrode layer, Applicant must provide evidence that the claimed process steps would show distinct results. Applicant is advised to amend the claim such that the structure of the DSSC is clearly and distinctly set forth.


Regarding Claim 6, Modified Tang discloses inclusion of EC in a graphite solution to form SEG improves the electrical properties of the resulting graphene (Liang Abstract). 

As such, modified Tang therefore discloses a process by which graphite and EC are added together in solution (Tang Abstract, Liang Page 17661 Col 2 teaching the claimed “adding natural graphite to an ethyl-cellulose (EC)-ethanol solution to form a second graphite solution”) then sonicated (Liang Page 17661 Col 2 teaching the claimed “sonicating the second graphite solution at a second frequency for a fourth period of time”), then centrifuged (Liang Page 17661 Col 2 teaching the claimed “centrifuging the sonicated second graphite solution for a fifth period of time at a second rotation speed to obtain a SEG supernatant”). Liang expressly teaches solvent exchange (Abstract) such that the method steps of Claim 6 are rendered obvious as the use of terpineol for solvent exchange is not alter the resulting product other than to accomplish solvent exchange and as such, the product by process limitation is given limited patentable weight as it pertains to the resulting structure of the SEG, thereby teaching the claimed “and disposing the SEG supernatant in terpineol to perform solvent exchange and to form the concentrated SEG ink”. Examiner notes, as Claim 6 is a product by process limitation in total, only the resulting structure which flows from the process steps are given patentable weight. If Applicant believes structural distinctions exist between the instant SEG and the prior art, Applicant must provide evidence to support such a contention and is advised to include such structural differences in the claims. 

Regarding Claim 7, modified Tang discloses sonicating for 3 hours and centrifuging for 4.5 hours at 7500 rpm (Liang 17661 Col 2 teaching the claimed “wherein the fourth period of time is about 2.5-3.5 hours, the first frequency is about 30-50 kHz, the fifth period of time is about 3-6 hours, and the second rotation speed is about 6000-9000 rpm”). Although silent as to the frequency, in view of the instant disclosure, it does not appear the frequency alters the resulting structure of the SEG solution and as such, the product by process claim is considered taught as the prior art satisfies the resulting structural implications of the method claimed. If Applicant believes structural distinctions exist between the instant SEG and the prior art, Applicant must provide evidence to support such a contention and is advised to include such structural differences in the claims. 

Claim 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tang in view of Liang and Zhang, further in view of Manga et al “Multilayer hybrid films consisting of alternating graphene and titania nanosheets with ultrafast electron transfer and photoconversion properties” (hereinafter Manga). 

Regarding claim 12, modified Tang discloses the limitations of Claim 1 but fails to expressly teach a titania nanosheet composition forming the titania ink solution. 

However, Manga discloses use of titania nanosheets in combination with graphene for forming high electron transfer electrode sheets with improved photoconversion properties (abstract). As such, a skilled artisan would appreciate titania nanosheets can be used to form the titania solution which Tang utilizes to form the graphene-titania nanocomposites, as it would be understood such use would result in high electron transfer and good photoconversion properties, thereby rendering obvious the claimed “wherein the titania solution comprises a titania nanosheet (TiNS) ink”. 

Regarding Claim 13 and 14, the limitations presented are product-by-process limitations which do not appear to further limit the structure of the titania nanosheets as claimed in view of the instant disclosure. Therefore, absent a showing to the contrary, it is the Office’s position that the resulting structure of the nanosheets is not impacted by the selection of solvent or mixing time so as to impart a structural distinction between the prior art and the instant. Modified Tang therefore renders obvious the claimed “wherein the forming of the TiNS ink comprises: mixing a third amount of titanium butoxide with a fourth amount of hydrofluoric acid for a seventh period of time to form a mixed solution; heating the mixed solution at a second temperature for an eighth period of time under hydrothermal conditions; and rinsing the heated mixed solution to obtain the TiNS ink” and the claimed “wherein the third amount is about 15-25 ml, the fourth amount is about 2.5-3.2 ml, the seventh period of time is about 20-45 minutes, the second temperature is about 175-225° C., and the eighth period of time is about 20-28 hours”. Examiner notes, this statement is not a concession that the elements are not taught necessarily, as for example Tang discloses the use of titanium butoxide (Experimental section) and use of an acid (HNO3). Examiner’s position is that the resulting structure of the product as claimed is not patentability distinct from the prior art in view of the method steps laid out in Claims 13 and 14. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6, 7, 12-14, 20 and 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11195667 in view of Tang as previously cited. Although the claims at issue are not identical, they are not patentably distinct from each other.

US Patent No. 11195667 claims all features comprised therein the instant claims with the exception of use of the graphene titania nanocomposite being used in a solar cell device, a limitation rendered obvious by Tang. 

Allowable Subject Matter
Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As set for in the Notice of Allowance for US Patent No. 11195667, any combination of the prior art as set forth above or known on record would fail to disclose the resulting first intensity ratio being 0.17 as required by Claim 20. 

Examiner notes, Claims 20 and 21 are also objected to as the preamble of the claims is improperly presented as “the SEG-TiO2 nanocomposite thin film”. The claims are directed to a dye-sensitized solar cell as set forth in Claim 1. The preamble of Claims 20 and 21 need be changed to reflect the prior invention if not cancelled and incorporated into Claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721